DETAILED ACTION
This Office Action is in response to application 16/915536 filed on 06/29/2020.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
Claim 15 recites a “computer readable medium” which appear to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
	While applicant’s specification states that a “computer readable storage medium”…is not to be construed as being transitory signals per se (Paragraph 76), the claims recite a “computer readable medium” and not a “computer readable storage medium”. The Examiner suggests that the Applicant add the limitation “non-transitory” to the “computer readable medium” as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2019/0081980) in view of Maresca (US 2017/0195345).
Regarding claim 1, Luo disclosed:
A method of edge device assisted mitigation of attacks, the method comprising (Paragraph 29, using an intelligent interaction honeypot for IoT devices that processes requests and code sent from the attackers (i.e., mitigates). Paragraph 152, honeypot instance for IoT devices is executed on a server (i.e., edge device)): 
hosting, on an edge device, a virtualized copy of an Internet-of-Things (IoT) device (Paragraph 152, the honeypot instance for IoT devices is implemented using a virtual machine instance executed on a server that emulates (i.e., is a copy) of the IoT device); 
receiving, from the IoT device, an indication to activate the virtualized copy of the IoT device (Paragraph 152, a request is sent from an attacker to an IP address that is associated with a honeypot instance for IoT devices. Paragraph 153, determining a response to the request by actively probing (i.e., activating) physical IoT devices on the Internet); 
activating, by the edge device, the virtualized copy of the IoT device (Paragraph 153, the honeypot instance for IoT devices is then automatically generated (i.e., activating) by using the active probing of physical IoT devices and using machine learning); 
applying, by the virtualized copy of the IoT device, security policies to incoming traffic (Paragraph 65, when the traffic is captured, filtering out requests containing exploit code (i.e., security policy)); and 
transmitting, by the virtualized copy of the IoT device to the IoT device, sanitized traffic obtained from the received incoming traffic (Paragraph 65, filtering out dangerous traffic, such as requests containing exploit code. Paragraph 72, sanitizing requests that unintentionally leak information about the IoT devices configuration).
While Luo disclosed mitigating attacked (see above), Luo did not explicitly disclose publish-subscribe denial of service (DOS) attacks and applying security policies to incoming traffic received from one or more subscription topics.
However, in an analogous art, Maresca disclosed publish-subscribe denial of service attacks (Paragraph 5, in publish/subscribe systems, a DoS attack is used by an attacker to attempt to overwhelm the infrastructure by sending a large number of malicious requests);
applying security policies to incoming traffic received from one or more subscription topics (Paragraph 5, a large number of malicious requests targeting topics with large fan out at subscription time. Paragraphs 32-33, Figure 2, system for detecting, preventing, and mitigating a DoS attack. Implementing a defense pipeline that includes two main stages, detection and mitigation. The mitigation state deals with the attacks and applies a set of specified reaction policies (i.e., security policies). Paragraph 64, the detector has the ability to decide whether to block and completely filter out certain incoming events, in case it recognizes incessant attempts).
	One of ordinary skill in the art would have been motivated to combine the teachings of Luo with Maresca because the references involve mitigation of attacks, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the applying security policies of Maresca with the teachings of Luo in order to continuously detect and manage DoS attacks in order to reduce the efficacy of malicious attacks (Maresca, Paragraph 63).
	Regarding claims 8, 15, the claims are substantially similar to claim 1 and are therefore rejected under the same rationale. 
	Regarding claims 2, 9, 16, the limitations of claims 1, 8, 15, have been addressed. Luo and Maresca disclosed:
	wherein hosting, on the edge device, the virtualized copy of an IoT device includes hosting a copy of a software stack of the IoT device (Luo, Paragraph 22, the attacker is unable to detect that the response is associated with an emulated (i.e., virtualized copy) IoT device. Paragraph 152, honeypot instances emulating various IoT devices. As the IoT devices are emulated, a copy of the software stack is included).
Regarding claims 3, 10, 17, the limitations of claims 1, 8, 15, have been addressed. Luo and Maresca disclosed:
	wherein receiving, from the IoT device, the indication to activate the virtualized copy of the loT device includes receiving a report of a DoS attack on the IoT device (Maresca, Paragraph 22, automatically spot patterns, alert, log, and react or even proactively act to prevent DoS attacks).
	For motivation, please refer to claim 1.
	Regarding claims 4, 11, 18, the limitations of claims 1, 8, 15, have been addressed. Luo and Maresca disclosed:
	wherein activating, by the edge device, the virtualized copy of the IoT device includes subscribing, by the virtualized copy of the IoT device, to one or more topics subscribed to by the IoT device (Luo, Paragraph 29, using an intelligent interaction honeypot for IoT devices that processes requests and code sent from the attackers. Paragraph 152, the honeypot instance for IoT devices is implemented using a virtual machine instance executed on a server (i.e., edge device) that emulates (i.e., is a copy) of the IoT device. Maresca, Paragraph 94, the mitigator is activated based on the detection algorithm. Paragraph 95, the mitigator’s responsibilities include subscription and publication requests).
	For motivation, please refer to claim 1.
	Regarding claims 5, 12, 19, the limitations of claims 1, 8, 15, have been addressed. Luo and Maresca disclosed:
	wherein applying, by the virtualized copy of the IoT device, security policies to incoming traffic received from the one or more subscription topics includes: identifying (Luo, Paragraph 65, when the traffic is captured, filtering out requests containing exploit code (i.e., application-specific threat. Maresca, Paragraph 5, a large number of malicious requests targeting topics with large fan out at subscription time. Paragraphs 32-33, Figure 2, system for detecting, preventing, and mitigating a DoS attack); and 
implementing an application-specific security policy that mitigates the identified threat (Maresca, Paragraphs 32-33, Figure 2, system for detecting, preventing, and mitigating a DoS attack. Implementing a defense pipeline that includes two main stages, detection and mitigation. The mitigation state deals with the attacks and applies a set of specified reaction policies (i.e., application-specific security policy)).
For motivation, please refer to claim 1.
Regarding claims 7, 14, the limitations of claims 1, 8, have been addressed. Luo and Maresca disclosed:
wherein the edge device is at least one of an edge server, a router, and a routing switch, and wherein the IoT device is an end-point device (Luo, Paragraph 2, IoT device is a network embedded device (i.e., end-point device). Paragraph 152, the honeypot instance for IoT devices is implemented using a virtual machine instance executed on a server (i.e., edge server) that emulates of the IoT device).

Claims 6, 13, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2019/0081980) in view of Maresca (US 2017/0195345) and Sharma et al. (US 2021/0185042).
Regarding claims 6, 13, 20, the limitations of claims 1, 8, 15, have been addressed. Luo and Maresca disclosed:
further comprising: providing a discoverable service for application-specific traffic filtering to the IoT device (Luo, Paragraph 152, a request is sent from an attacker to an IP address that is associated with a honeypot instance for IoT devices (i.e., discoverable); 
authenticating the edge device to the IoT device (Luo, Paragraph 138, authentication returned from the web server to the IoT device); 
installing the virtualized copy of the IoT device (Luo, Paragraph 152, executing the honeypot instance on the server).
Luo and Maresca did not explicitly disclose establishing a cryptographic communication channel with the IoT device.
However, in an analogous art, Sharma disclosed establishing a cryptographic communication channel with the IoT device (Paragraph 7, secure authentication of IoT devices comprises a secure element for establishing a network connection with a network operator server using a pre-shared server key (i.e., cryptographic communication channel)).
One of ordinary skill in the art would have been motivated to combine the teachings of Luo and Maresca with Sharma because the references involve mitigation of attacks, and as such, are within the same environment.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cryptographic (Sharma, Paragraph 66).

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.C.N/Examiner, Art Unit 2443                                                                                                                                                                                                        
/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443